Citation Nr: 0627151	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-29 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye cataract, 
postoperative, to include as secondary to service-connected 
Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1969 and from August 1960 to August 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied service connection for status 
postoperative cataract of the right eye, and the veteran's 
disagreement with that decision led to this appeal.  The 
Board remanded the claim in September 2005, and the case is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

The veteran's cataract of the right eye was first manifested 
many years after service; there is no competent evidence that 
links the cataract to service; and the preponderance of the 
evidence is against finding that any service-connected 
disability, including Type II diabetes mellitus, caused or 
chronically worsened the cataract of the right eye.  


CONCLUSION OF LAW

Service connection for the veteran's status postoperative 
cataract of the right eye is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO initially denied service connection for 
status postoperative cataract of the right eye November 2002 
and it was not until September 2003 that the RO sent the 
veteran a letter in which it complied with the notice 
requirements of the VCAA.  Because the VCAA notice in this 
claim was not provided to the veteran prior to the RO 
decision from which he appealed, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the veteran in this case.  
In the September 2003 letter, the RO informed that it was 
working on the issue of service connection for cataract of 
the right eye and told the veteran what the evidence must 
show to establish service connection for a disability on a 
direct and secondary basis.  The RO explained that to support 
a claim for service connection the evidence must show three 
things: (1) an injury in service or a disease that began in 
or was made worse during service, or that there was an event 
in service that caused injury or disease; (2) current 
disability; and (3) a relationship between the current 
disability and an injury, disease or event in service.  The 
RO explained the kinds of evidence that would support a 
direct service connection claim.  In addition, the RO 
notified the veteran that service connection can be 
established on a secondary basis and that the evidence must 
show two things:  (1) current disability, and (2) a 
relationship between his claimed condition and his service-
connected condition.  The RO explained that his was usually 
shown by medical records or medical opinions.  The RO told 
the veteran that he could give VA medical evidence from his 
own doctor discussing the relationship between his claimed 
condition and his service-connected condition and his 
doctor's opinion as to whether his service-connected 
condition caused or aggravated (accelerated) his claimed 
condition beyond its normal progression.  The RO notified the 
veteran that it would request this medical evidence from his 
doctors if he told VA about it.  

The RO notified the veteran which party was responsible for 
obtaining which evidence and gave him ample notice that he 
need competent evidence that his status postoperative right 
cataract is related to his active service or to a service-
connected disability, including Type II diabetes mellitus.  
See Quartuccio v. Principi, 16 Vet.  App. 183, 187 (2002).  

The Board also notes that the September 2003 letter 
implicitly notified the veteran of the need to submit any 
pertinent evidence in his possession.  In this regard, the RO 
advised the veteran to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the veteran must also furnish any pertinent evidence 
that he may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In response to the Dingess decision, the RO, in a letter 
dated in late March 2006, notified the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection were to be 
granted in his claim.  The RO went on to provide information 
about evidence needed to evaluate disabilities and determine 
the beginning date of any payment to which he might be 
entitled.  

The veteran has been provided the opportunity to respond to 
the March 2006 letter and over the course of the appeal has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  Neither 
the veteran nor his representative has asserted that the 
notice was defective or that additional evidence could have 
been provided had VA given timely notice.  The Board finds 
that the failure to provide the veteran with all the specific 
types of notice outlined in the VCAA prior to the initial 
unfavorable determination has not harmed the veteran and that 
no useful purpose could be served by remanding the case on 
that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The veteran's service medical 
records are in the claims file, VA medical records have been 
obtained, and the veteran has been provided with multiple VA 
examinations in conjunction with the service connection 
claim, and included is a medical opinion regarding whether 
the veteran's right eye cataract was related to his service-
connected diabetes.  The record does not include, nor has the 
Board requested, a VA medical opinion as to whether the 
veteran's cataract of the right eye was caused or aggravated 
by his service-connected hypertension.  In this regard, the 
veteran has not submitted or identified any competent 
evidence that indicates the presence of the contended 
relationship, and it is the judgment of the Board that a 
medical opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  

The RO scheduled the veteran for a hearing before a Decision 
Review Office, but the veteran thereafter withdrew his 
hearing request.  The veteran submitted post-service medical 
records from an Army medical center, and there is no 
indication that the veteran has or knows of any additional 
evidence that pertains to his claim.  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Laws and regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  In 
order to establish service connection for a claimed disorder 
based on secondary service connection, there must be (1) 
medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001). 

Background and analysis

Service connection has previously been granted for allergic 
conjunctivitis, which was present in service, but the 
evidence does not show, nor does the veteran contend, that a 
cataract of the right eye had its onset in service.  The 
service medical records do not include findings attributed to 
a cataract of the right eye, and at a VA eye examination in 
October 1977, within two months of service separation, split 
lamp examination showed clear lenses in both eyes.  

Service connection has been granted for Type II diabetes 
mellitus and hypertension, and the veteran's primary 
contention is that his cataract of the right eye for which he 
had surgery in 2002 is due to his diabetes mellitus.  On one 
occasion, he asserted that the cataract was due to his 
service-connected hypertension.  While there is medical 
evidence of record showing diagnoses and treatment for the 
cataract of the right eye, the first medical evidence of the 
cataract was at a VA routine eye examination in November 1996 
when slit lamp examination of the lenses showed a trace of 
nuclear sclerotic changes in both eyes.  VA medical records 
show that the veteran underwent cataract extraction and lens 
implantation in the right eye in March 2002 and later 
received a YAG (yttrium aluminum garnet) laser capsulotomy of 
the right eye because of opacification of the posterior 
capsule.  

There is no medical evidence that links the cataract of the 
right eye to service, and the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected diabetes or hypertension caused 
or aggravated the cataract of the right eye.  

At VA examinations in October 2002 and March 2005, the 
physician who examined the veteran stated that it was her 
opinion that the development of a cataract in the veteran's 
right eye was not due to his diabetes.  Her opinion, however, 
appeared to be based on the premise that the veteran's 
cataract was diagnosed in March 2000 and his diabetes was 
diagnosed a year or two later.  As these dates of diagnoses 
are inconsistent with other evidence in the claims file, the 
Board remanded for an additional examination and opinion.  A 
different physician conducted a VA examination in October 
2005 and stated explicitly that he reviewed the claims file.  
He noted the chronology of findings and diagnoses of diabetes 
and cataracts and stated that the veteran's nuclear cataracts 
increased in his right eye to the point of requiring surgery 
while the cataract in the left eye had minimal change.  He 
said generally diabetic patients develop bilateral posterior 
sucapsular cataracts, but that the veteran had a nuclear 
cataract, which is common in his age group and not related to 
diabetes.  The physician had before him the veteran's entire 
claims file showing the history of elevated blood pressure 
readings in service and the course of post-service treatment 
for the veteran's service-connected hypertension and examined 
the veteran; he made no comment as to whether the veteran's 
hypertension and status postoperative cataract of the right 
eye are, or are not, linked.  It was the physician's 
statement that the veteran's cataract was common to his age 
group.  

In sum, there is of record no evidence of any sort that 
relates the veteran's status postoperative cataract of the 
right eye to service, and there is no medical evidence that 
in any way links the disability to the veteran's service-
connected Type II diabetes mellitus or hypertension.  

The Board is left with the veteran's own statements in which 
he contends that his right eye cataract was due to his 
diabetes mellitus or hypertension.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter. It is now well established 
that a lay person such as the veteran is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders, and his opinion that his status 
postoperative cataract of the right eye is related to his 
service-connected diabetes or hypertension is therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran's status postoperative 
cataract of the right eye is related to service or to the 
veteran's service-connected diabetes mellitus or his service-
connected hypertension.  The preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a right eye cataract, postoperative, 
to include as secondary to service-connected Type II diabetes 
mellitus, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


